     Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 1 of 13


                                                                                                                                      ~   ,I   '-\




                                                                                                                             __'.__:.·5,Tf'
DAVID J. HOLDSWORTH (4052)
                                                                                            '   ._j .i   , ; :-,   ,~   .l



Attorney for Plaintiff                          H1 H\ fV,:: (' •.)1 Q   /:··,   l! : () 9
                                                [.Ji ,j
                                                      LJ~... I
9125 South Monroe Plaza Way, Suite C
Sandy, UT 84070
Telephone (801) 352-7701
Facsimile (801) 567-9960
david holdsworth@hotmail.com


  IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                 CENTRAL DIVISION
 GEORGE L. CROCKER,                                             COMPLAINT
                                                          (JURY TRIAL DEMANDED)
                Plaintiff,

        V.

 DIXIE APPLIED TECHNOLOGY                       Case:4:19-cv-00107
                                                Assigned To : Nuffer, David
 COLLEGE,                                       Assign. Date: 12/23/2019
                                                Description: Crocker v. Dixie Applied
                Defendant.                      Technology College


              COMES NOW the Plaintiff, George L. Crocker, complains of Defendant

Dixie Applied Technology College, demands trial by jury and as and for causes of

a,ption alleges as follows:

                      PARTIES, JURISDICTION AND VENUE

               1.     Plaintiff George L. Crocker (hereinafter "Plaintiff') is a citizen of

the United States and a resident of the State of Utah.
     Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 2 of 13




              2.     The Defendant is Dixie Applied Technology College. At all times

relevant hereto, Dixie Applied Technology College (hereinafter "Defendant"),

employed 15 or more employees.

              3.     The Court has jurisdiction of the subject matter of this ciil action

under federal question.

              4.     Venue is properly laid in the federal district as the actions at issue

occurred in the federal district of Utah.

              5.     This action is brought pursuant to Title VII of the Civil Rights Act

of 1964, as amended, for discrimination in employment and for retaliation.

Jurisdiction is specifically conferred on this Court by 42 U.S.C. § 2000 e (5).

Equitable and other relief are also sought under 42 U.S.C. § 2000 e (5) (g).

Jurisdiction is also based on 28 U.S.C. §§ 1331, 1332 and 42 U.S.C. § 1981, et. seq.

Where employment discrimination based upon age is alleged, jurisdiction is conferred

by the Age Discrimination in Employment Act ("ADEA"). Where employment

discrimination based upon disability is alleged, jurisdiction is conferred by the

Americans with Disabilities Act ("ADA").

              6.      Plaintiff, by and through his counsel, David J. Holdsworth, files

his Complaint against the Defendant alleging violations of the Age Discrimination in

Employment Act, the ADA, and the Vocational Rehabilitation Act, as amended, which


                                             2
     Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 3 of 13




provide that it is unlawful to discriminate against an employee in his employment on

the basis of his age and disability and to retaliate against an employee for engaging in

protected activity.

                7.    On October 24, 2017, Plaintiff filed a Charge of Discrimination

with the UALD in which he alleged that Defendant discriminated against him based on

his age. On or about November 21 and 28, 2017, Plaintiff amended his charge to

include disability, retaliation, and additional information regarding his termination.

Plaintiff filed his Charge of Discrimination within 180 days from the last date of the

alleged harm.

                8.    The Court may consider for its determination all events that

occurred between April 19, 201 7, the 180-day jurisdictional mark, and the date of

filing of October 24, 2017. The Court may treat all other prior events as being

untimely for purposes of relief. However, the Division may give weight to evidence of

such events for evidentiary purposes. All jurisdictional requirements have been met as

required by the Age Discrimination in Employment Act, as amended.

                      STATEMENT OF FACTS AND CLAIMS

                9.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through _      above as if alleged in full herein.

                10.   Plaintiff alleges he is over the age of 40.


                                              3
     Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 4 of 13




              11.   Plaintiff alleges he is a person with a disability.

              12.    Plaintiff alleges his disability is bad knees (arthritic knees) that

cause pain and causes him to need to move slower.

              13.    Defendant hired Plaintiff on a part-time basis and filled out his

new employee paperwork on June 1, 2016 listing his position as Lab Instructor. He

was also listed as an adjunct faculty member.

              14.    Plaintiff alleges he notified his employer of his disability on his

application and told his managers he had a disability.

              15.    Plaintiff alleges he worked in the Lab and the classroom with his

supervisor, Instructor Mike Shrout ("Shrout").

              16.    Plaintiff alleges that, in June or July 2016, he discovered in the

employee online portal that he was not labeled as disabled. He alleges that, in the

original computer system, when he hired, he was listed as disabled, but subsequently,

the Defendant changed computer systems and his information was never updated. He

brought this problem to the attention of the Director, Scott Willis ("Willis"). Plaintiff

alleges Willis told Plaintiff it was not a big deal and everyone knew he had bad knees.

              17.    Soon after, Plaintiff alleges Willis cut his hours per work week

from approximately 12 to 10. Plaintiff also alleges that, when he was at work, he

noticed Willis following him around, watching him, and taking notes.


                                             4
      Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 5 of 13




               18.      Plaintiff alleges Willis was trying to catch him violating a policy

to find a reason to terminate him.

               19.      Plaintiff alleges he was being paid at the same rate all the time,

when he was assisting in the lab or teaching in the classroom.

               20.      During the June and July 2017 period, Plaintiff spoke with fellow

part-time employee and instructor Brigg Lewis ("Lewis"). Lewis told Plaintiff he was

being paid at a higher rate when instructing in the classroom than when he was

assisting in the lab.

               21.      Plaintiff alleges that he believed this was discrimination because

he was teaching classes in the classroom on hydraulics, electrical, and others subjects

on a regular basis for Shrout and yet was not being paid at the higher rate for that

classroom teaching.

               22.      Plaintiff alleges he told Shout about the wage discrepancy.

               23.      Plaintiff alleges that, around the same time (July/August 2017),

Shrout told him that there was rumor of Plaintiffs pending termination. Plaintiff was

confused because he had not received any notice or discipline.

               24.      Plaintiff alleges the lack of fair wages, hours being cut, and seeing

Willis follow him around and take notes, and other incidents, caused him to believe he

was being discriminated against because of his age and disability.


                                                5
     Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 6 of 13




              25.       Plaintiff alleges that, on November 14, 2017, the Defendant did

terminate his employment. Plaintiff alleges Defendant terminated his employment for

pretextual reasons and that the real reasons for the termination had to do with his age

and disability.

                                   CAUSES OF ACTION

                       FIRST CAUSE OF ACTION
             DEFENDANT DISCRIMINATED AGAINST PLAINTIFF

              26.       Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through _        above as if alleged in full herein.

                  27.   In order to state a prima facie case of discrimination based on age,

Plaintiff must allege facts which establish, or tend to establish, that: (1) he is a member

of a protected class; (2) he was qualified for the position he held; (3) Defendant

subjected him to an adverse employment action; and (4) the circumstance surrounding

the adverse action give rise to an inference of discrimination on the basis of age. See,

generally, McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

                  28.   Plaintiff is over the age of 40 and a member of a protected class.

                  29.   Plaintiff was hired and worked successfully in the position,

therefore, he alleges he was qualified for the position.

                  30.   Plaintiff alleges Defendant subjected him to an adverse

employment action. An adverse employment action includes significant change in

                                                6
     Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 7 of 13




employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in

benefits". Piercy v. Maketa, 480 F.3d 1192, 1203 (10 th Cir. 2007) (internal quotation

omitted). Plaintiff alleges Defendant terminated his employment on November 14,

2017. Plaintiff suffered an adverse employment actions when Defendant terminated

his employment.

              31.    Plaintiff alleges the totality of circumstances leading up to the

termination supports an inference of discrimination. Potential circumstances that give

rise to discrimination are: (1) disparate treatment which but for the employee's

protected trait would be different, International Union v. Johnson Controls, Inc., 499

U.S. 187, 200 (1991); or (2) evidence that the protected trait actually motivated the

employer's decision. Phillips v. Martin Marietta Corp., 400 U.S. 542, 544 (1971).

              32.    Plaintiff alleges the decision to terminate him was influenced and

motivated by Plaintiff's age.

              33.    Plaintiff's allegations satisfy the fourth element.

              34.    Plaintiff's allegations state a prima facie claim of discrimination

based on his age.

                         SECOND CAUSE OF ACTION
                    DEFENDANT DISCRIMINATED AGAINST
                     PLAINTIFF BASED ON HIS DISABILITY


                                             7
     Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 8 of 13




              35.     Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through _       above as if alleged in full herein.

              36.     In order to state a prima facie case of discrimination based on

disability, Plaintiff must allege facts which establish, or tend to establish, that: (1) he is

disabled in that he has an impairment which is substantially limiting to a major life

activity; (2) he was otherwise qualified for the position and could perform the essential

duties of the position he held or desired, with or without reasonable accommodation;

(3) Defendant subjected him to an adverse action and; (4) the circumstances

surrounding the adverse action give rise to an inference of discrimination on the basis

of disability. See White v. Yorklnt'l Corp., 45 F.3d 357,361 n.6 (10th Cir. 1995); see

also Monette v. Electronic Data Sys. Corp., 90 F.3d 1173, 1184-85 (6th Cir. 1996).

               37.    Plaintiff alleges he has arthritic knees that cause him severe pain

and to move around slower than other people.

               38.    Plaintiff's allegations satisfy the first element of his claim of

disability discrimination.

               39.    Plaintiff alleges he was quailed for the position he held or desired.

Plaintiff alleges that he was able to perform all his job duties, with or without

accommodation.




                                               8
     Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 9 of 13




              40.      Plaintiff was hired and worked successfully in the position,

therefore, he alleges he was qualified for the position.

              41.      Plaintiff alleges Defendant subjected him to an adverse action

when it terminated his employment.

              42.      Plaintiffs allegations satisfy the third element.

              43.      Plaintiff alleges the totality of the circumstances support an

inference of discrimination on the basis of disability. Potential circumstances that give

rise to discrimination are: (1) disparate treatment which but for the employee's

protected trait would be different, International Union v. Johnson Controls, Inc., 499

U.S. 187,200 (1991); or (2) evidence that the protected trait actually motivated the

employer's decision. Phillips v. Martin Marietta Corp., 400 U.S. 542, 544 (1971).

              44.      Plaintiff alleges the decision to terminate him was influenced and

motivated by Plaintiffs disability.

              45.      Plaintiffs allegations satisfy the fourth element.

              46.      Plaintiffs allegations state a prima facie claim of discrimination

based on disability.

                   THIRD CAUSE OF ACTION
     DEFENDANT UNLAWFULLY RETALIATED AGAINST PLAINTIFF

              47.      Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through _       above as if alleged in full herein.

                                               9
     Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 10 of 13




               48.   In order to state a prim a facie case of retaliation, Plaintiff must

allege facts which establish, or tend to establish, that: (1) he engaged in protected

opposition to discrimination; (2) he was subject to an adverse employment action

contemporaneous with or subsequent to the protected activity; and (3) there is a causal

connection between the protected activity and the adverse employment action. See

Argo v. Blue Cross and Blue Shield of Kan., Inc., 452 F.3d 1193, 1202 (10 th Cir. 2006)

(citing Burlington Northern & Santa Fe Ry. Co. v. White, 126 S.Ct. 2405, 2414-15

(2006)).

               49.   Plaintiff alleges that he engaged in protected opposition to

discrimination. Plaintiff alleges he complained to Shrout, his supervisor, about the

wage discrepancy. (He asked Shrout if he was being paid appropriately for his work.)

Plaintiff alleges he also complained to Shrout about Willis following him around and

making him uncomfortable. He also asked Shrout about the rumor of his pending

termination. Plaintiff complained about conduct deemed unlawful by the ADEA and

ADA/Vocational Rehabilitation Act.

               50.   Plaintiff's allegations establish the first element of his claim for

retaliation.




                                             10
    Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 11 of 13




              51.       Plaintiff alleges that, after and because he engaged in protected

activity, Defendant took adverse action against him in that Defendant terminated his

employment.

              52.       Plaintiff's allegations satisfy the second element.

              53.       Plaintiff alleges the totality of the circumstances support an

inference of discrimination on the basis of retaliation. Plaintiff alleges there is a causal

connection between his protected activity and his termination. Potential circumstances

that give rise to discrimination are: (1) disparate treatment which but for the

employee's protected trait would be different, International Union v. Johnson

Controls, Inc., 499 U.S. 187,200 (1991); or (2) evidence that the protected trait

actually motivated the employer's decision. Phillips v. Martin Marietta Corp., 400

U.S. 542, 544 (1971).

              54.       Plaintiff alleges the decision to terminate him was influenced and

motivated by a desire to retaliate against Plaintiff for engaging in protected activity.

              55.       Plaintiff's allegations satisfy the fourth element.

              56.       Plaintiff's allegations state a prima facie claim of discrimination

based on retaliation.

                                       IV. DAMAGES




                                               11
    Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 12 of 13




              57.    Mr. Crocker alleges Defendant's actions and inactions have

caused him various losses, injuries and other damages, including lost wages, lost

benefits, and damages to his employability.

                              V. RELIEF REQUESTED

              Accordingly, based on the above allegations, claims and damages,

Plaintiff requests the following relief, specifically an Order and Judgment:

              1.     Declaring that Defendant discriminated against Mr. Crocker on the

                     basis of his age and disability and retaliated against him, in

                     violation of the ADEA, ADA and Vocational Rehabilitation Act;

              2.     Awarding Mr. Crocker "make whole" relief, including awarding

                     Mr. Crocker lost wages and lost benefits from the time Defendant

                     terminated Mr. Crocker's employment until it reinstates him;

              3.     In lieu of reinstatement, awarding Mr. Crocker the lost wage and

                     lost benefit differential from the time Defendant terminated Mr.

                     Crocker's employment until Mr. Crocker secures comparable

                     employment, or for a period of five years, whichever occurs first;

              4.     Awarding Mr. Crocker his reasonable attorney's fees and costs;

              5.     Awarding Mr. Crocker such other relief as may be just and

                     equitable.


                                              12
Case 4:19-cv-00107-DN-PK Document 3 Filed 12/30/19 Page 13 of 13




       DATED this   lo day of December, 2019.
                                                                   -
                                                                   ...__ _




                                  13
